I cannot agree that there was an utter failure of proof upon the subject of the removal of the lost box of negatives from the storeroom in which it had been originally deposited aboard this ship.
As pointed out in the prevailing opinion, the court was asked to charge the jury that "in such case the defendant can only be made liable in this action upon proof of actual conversion of the box of negatives." The learned trial judge said in response to this request: "I decline to charge otherwise than I have already charged."
In the main charge the court used this language: "But, if these matters did not occur, if the box in question did not come out of the ship until after it was finally discovered, after repeated search, it will be for you to say whether the conduct of the defendant or its servants, by which the box became mixed with a lot of other boxes containing signals, was, under all the circumstances disclosed, excusable or justifiable, so as not to make the defendant liable for its failure to deliver on demand. If it was, then the defendant is entitled to your verdict; but if it was neither, then the plaintiff is entitled to recover."
The conversion of this property of course could not be directly proved. It was to be inferred, if at all, from the surrounding circumstances, and I am of opinion that the learned trial judge properly submitted the question to the jury.
The evidence in this case, while possibly open to conflicting inferences, justified the conclusion that the defendant corporation, by the acts of its servants, was chargeable with the conversion of this box. The verdict of the jury is conclusive.
The learned counsel for the appellant in his brief here states that the plaintiff gave no evidence on the subject of conversion. Defendant's request to charge, already quoted, is to be considered in view of this position. It is now urged that the facts in this case might have warranted the finding by the jury of negligence and not conversion, citing Magnin v. Dinsmore
(70 N.Y. 410, 417). The answer to this suggestion is that it is not raised by any exception to the judge's charge. The case was submitted to the jury on the sole question *Page 542 
whether the defendant had converted this box of negatives. The trial judge said to the jury, in substance, take all the facts in this case and say whether this defendant is chargeable with conversion. The distinction between conversion and negligence as now argued was presented neither to the trial judge nor to the jury. When the main charge is read, having this condition of the record in mind, it is clear that the case was properly submitted to the jury to determine the only question litigated or discussed at the trial.
I vote for an affirmance of the judgment.
PARKER, Ch. J., GRAY, MARTIN and CULLEN, JJ., concur with WERNER, J.; VANN, J., concurs with BARTLETT, J.
Judgment reversed, etc.